                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

URSULA LENHARDT,

                         Plaintiff,

      vs.                                         Case No. 18-4151-SAC-KGG

CITY OF MANKATO, KANSAS, et al.,

                         Defendants.

                          MEMORANDUM AND ORDER

            The case comes before the court on the plaintiff’s twelve-page

motion for extension of time to file her second amended complaint. ECF#

55. The court received this motion from the plaintiff on July 6, and it was

docketed on July 9 as filed when received. In the meantime, the defendant

Matthew Pierce filed a motion to dismiss (ECF# 54) arguing the plaintiff had

failed to file her second-amended complaint or motion for extension of time

within the time limit set by the court. The court summarily denies the

defendant Pierce’s motion to dismiss.

            In a lengthy order filed June 7, 2019, (ECF# 53), this court

addressed the defendants’ pending motions to dismiss and the plaintiff’s

motion for preliminary injunction. The court noted that the defendants had

factually attacked the plaintiff’s allegations relating to the amount in

controversy as insufficient to sustain diversity jurisdiction. The court found

that “[t]he plaintiff has not submitted evidence showing her losses exceed

$75,000.” ECF# 53, p. 8. Nor had the plaintiff alleged sufficient facts to

                                        1
convince the court “that recoverable damages will bear a reasonable relation

to the minimum jurisdictional floor.” Adams v. Reliance Standard Life Ins.

Co., 225 F.3d 1179, 1183 (10th Cir. 2000). “[T]he defendant’s evidence puts

in dispute the reasonableness of the plaintiff’s claimed losses for the truffle

grove.” ECF# 53, p. 9. Specifically, the court found inconsistencies and

incongruities with the plaintiff’s allegations that the mushrooms growing in

her backyard were a valuable rare white truffle grove:

      In her original complaint, the plaintiff alleges only one loss ostensibly
      taking her action over the $75,000 threshold, that is, her white truffle
      harvest. Specifically, she alleges a “one hundred pound white truffle
      [crop] a year,” and that “the loss of the mushroom harvest this year
      is about $300,000 (calculated for a bad year).” ECF# 1, p. 4. Despite
      this allegation of a lucrative truffle harvest from an established grove,
      the plaintiff asserted in her “petition” against the City’s inspection of
      her property, “Miss Ursula Lenhardt had to repair her property after a
      fire-damage without receiving the donated money, it got stolen from
      her—she had to do all the work without any financial funds—it will be
      highly unfair to expert her to manage all the necessary work without
      being able to buy certain needed new materials.” ECF# 1-2, p. 2. The
      plaintiff continues to assert her white truffle grove is a viable asset
      deserving of injunctive relief. ECF# 46, p. 4. Not only are these
      allegations difficult to reconcile but appear inconsistent on their face.
      They suggest the plaintiff may be “claiming damages over $75,000
      merely to satisfy federal court jurisdictional requirements.” See Sokkia
      Credit Corp. v. Bush, 147 F. Supp. 2d 1101, 1104 (D. Kan. 2001).
      They call into question whether the amount of the claimed loss is
      “made in good faith.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303
      U.S. 283, 288 (1938)(“[T]he sum claimed by the plaintiff controls if
      the claim is apparently made in good faith.”). When the allegations of
      jurisdictional facts are properly challenged as here, the “plaintiff must
      support them by competent proof, McNutt v. General Motors
      Acceptance Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 785, 80 L.Ed.
      1135 (1936), including amendments or affidavits, if necessary.
      Diefenthal . v. C.A.B., 681 F.2d 1039, 1052 (5th Cir. 1982).” Salazar
      v. Furr's, Inc., 629 F.Supp. 1403, 1407 (D.N.M. 1996). Once the
      evidence is submitted, this court will decide the jurisdictional issue.
      Emland Builders, Inc. v. Shea, 359 F.2d 927, 929 (10th Cir.

                                       2
      1966)(“[J]urisdiction cannot be conferred or established by colorable
      or feigned allegations solely for such purpose. If the amount becomes
      an issue, as in the case at bar, the trial court must make a
      determination of the facts.”).
                   At this juncture, the court will require the plaintiff to file a
      second-amended complaint denominating her damages and to submit
      evidence about the claimed monetary loss to the plaintiff’s herb
      garden and truffle grove. Preferably, this evidence would be an
      affidavit that affirmatively shows the affiant has personal knowledge
      about the plaintiff’s herb garden and her white truffle grove and is
      competent to testify about the monetary value of her herb garden and
      her organic white truffle grove. This evidence will be considered in
      determining whether it is not legally certain the amount in controversy
      here is less than the jurisdictional requirement of $75,000. The
      plaintiff shall have thirty days to submit her second amended
      complaint and this evidence. Without such evidence, the court will
      proceed with dismissing this action for lack of jurisdiction.

ECF# 53, pp. 10-11.

            In her latest filing which asks for an extension of time to file her

second amended complaint, the plaintiff does proceed with “Exhibits to

establish jurisdiction” consisting of a “Witness-Statement for the existence of

her rare white truffle grove” and a 2018 online news article concerning the

value of truffles either found or raised in Idaho. ECF# 55-1; ECF# 55 Ex. B.

The plaintiff’s evidence is not competent proof showing the recoverable

damages here plausibly and reasonably relate to the $75,000 jurisdictional

floor. The unsigned witness statement does not qualify as an affidavit or a

declaration made under penalty of perjury. More importantly, the statement

fails to show a foundation of personal knowledge for proving the existence of

a “rare white truffle grove.” The witness statement primarily repeats

whatever the plaintiff told her about discovering “a real, rare ‘White Truffle


                                        3
Grove’” in the plaintiff’s backyard. ECF# 55-1. There is nothing of record

showing the plaintiff is knowledgeable and competent to identify what is

growing in her backyard as a “rare white truffle grove” having significant

monetary value. The only statement by the witness within her personal

knowledge is that the plaintiff brought her a truffle claiming it was from her

backyard and that the truffle “tasted good.” Id. This statement does not

show the witness has any personal knowledge of the plaintiff’s truffle grove

or of its monetary value. The plaintiff’s other exhibit, the online news article,

similarly lacks a foundation establishing its reliability and a connection

establishing its relevance to this case. The plaintiff offers no competent proof

that a valuable “rare white truffle grove” ever grew in her backyard. In

short, the plaintiff has not come forward with any competent proof under the

circumstances of this case to show her recoverable damages plausibly and

reasonably relate to the $75,000 jurisdictional floor. For this reason, the

court finds it lacks diversity jurisdiction over the plaintiff’s action.

             The plaintiff’s motion seeks an extension of time to file her

second-amended complaint stating that she wishes “to engage an attorney

to step in—as . . . [she feels] overwhelmed.” ECF# 55, p. 3. The plaintiff

further alleges her health now is impacted by her exposure to the toxic

emissions from the July 2018 “go-cart rally” that is the subject of this suit.

The plaintiff says she needs an attorney to help with the second-amended

complaint because the defendants have attorneys. The plaintiff includes


                                         4
inappropriate and disparaging comments about the defendants’ counsel.

Finally, the plaintiff refers to the court’s denial of her motion for appointment

of counsel and says she has “been asking for an appointment of counsel.”

Id. at p. 4.

               The plaintiff filed a motion to appoint counsel with her original

complaint in December of 2018. ECF# 4. She represented having contacted

five area attorneys who refused to take her case. The magistrate judge

denied her motion in January of 2019 finding that there were “concerns over

the viability of the plaintiff’s claims in federal court,” that “the factual and

legal issues in this case are not unusually complex,” and that the plaintiff’s

lack of legal training by itself did “not warrant appointment of counsel” ECF#

6, pp. 4-5. The plaintiff has no pending motion for appointment of counsel.

               In deciding a motion for extension of time, the court looks to

Fed. R. Civ. P. 6(b)(1)(A), which states that, “[w]hen an act may or must be

done within a specified time, the court may, for good cause, extend the

time: (A) with or without motion or notice if the court acts, or if a request is

made, before the original time or its extension expires.” The local rules of

this district further provide that all such motions to extend time “must show”

whether the other parties have been consulted and their views on this

request, what is the current deadline, whether other extensions have been

granted, and what is the cause of the requested extension. D. Kan. Rule

6.1(a). The plaintiff’s motion fails to show she consulted with the other


                                          5
parties and to offer plain statements complying with the other requirements.

Still, district courts are to liberally construe Rule 6(b)(1) “to advance the

goal trying each case on the merits.” Rachel v. Troutt, 820 F.3d 390, 394

(10th Cir. 2016) (“A leading treatise similarly suggests that district courts

should normally grant extension requests, made before the deadline, in the

absence of bad faith by the requesting party or prejudice to another party.”

(citation omitted)). On the other hand, “’[t]he rule’s requirements are quite

flexible, and the district judge enjoys broad discretion to grant or deny an

extension, but several courts have made it clear that an enlargement of the

time period is by no means a matter of right.’” Eller v. Trans Union, LLC, 739

F.3d 467, 478 n. 10 (10th Cir. 2013) (quoting 4B Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1165 (3d ed. 2002)), cert.

denied, 572 U.S. 1101 (2014).

            For the following reasons, the court in the exercise of its

discretion denies the plaintiff’s motion for an extension. First, the plaintiff

has not come forward with competent proof overcoming the legal certainty

of the defendant’s evidence showing the amount in controversy is less than

$75,000. The plaintiff’s motion fails to offer cause and to explain how she

needs an attorney to assist her in proving her backyard has a valuable “rare,

white truffle grove.” The court has reasonably given the plaintiff repeated

opportunities to allege and support all facts necessary for jurisdiction here.

Second, the court’s prior order provided adequate instruction and detail for


                                        6
the plaintiff to come forward with competent proof on this jurisdictional issue

and to file a second-amended complaint. The plaintiff does not show her

need at this juncture for an attorney’s assistance to allege the necessary

facts for her second-amended complaint. It is not enough that the

defendants have attorneys and that she wants one too. Third, the plaintiff’s

strained efforts to blame her health and to feeling “overwhelmed,” as well as

her disparaging comments directed at the defendants’ attorneys, are not

what this court regards as adequate cause for an extension. Fourth, there is

no showing of diligence on the plaintiff’s part in attempting to engage an

attorney over the last 30 days. Indeed, the plaintiff openly doubts her ability

to find an attorney which calls into question her good faith in requesting an

extension on this ground. Fifth, the plaintiff has yet to allege a claim for

relief that plausibly falls within this court’s limited jurisdiction. The court

finds the plaintiff has failed to allege any viable federal law claim for relief as

established in this court’s order of January 30, 2019, which was withdrawn,

but will be reinstated for purposes of this reference. In sum, the plaintiff’s

failure to comply after repeated chances prevails on this court’s discretion to

deny any further chances. The motion for an extension of time is denied.

             IT IS THEREFORE ORDERED that the plaintiff’s motion for

extension of time to file her second-amended complaint (ECF# 55) is

denied;




                                         7
            IT IS FURTHER ORDERED that the defendant Matthew Pierce’s

motion to dismiss (ECF# 54) is denied;

            IT IS FURTHER ORDERED that the plaintiff having failed to file a

second-amended complaint and the evidence necessary to establish this

court’s jurisdiction, the plaintiff’s action is dismissed without prejudice for

lack of subject matter jurisdiction.

            Dated this 12th day of July, 2019, Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                        8
